El Jitkz Asociado Se. Wolf,
emitió la opinión del Tribunal.
En el presente caso, que es un recurso de apelación in-terpuesto contra sentencia dictada por la Corte de Distri-to de San Juan, haciendo de una corte de segunda instan-cia ó.apelación, la controversia principal era respecto del efecto que bahía de darse á un contrato ó convenio, cuyas estipuláciones esenciales eran las siguientes:
Los hermanos Dual, para • pasar desde su hacienda “Reunión”, por la hacienda “Merced”, de los hermanos Sabater, hasta llegar á los terrenos que, con el nombre de “Manfredo”, tienen en Cayuras, barrio de Jobos, podrán utilizar el callejón que desde el camino de las Mareas conduce, de Oeste á Este, á la hacienda “Merced”, en-363 va-ras de extensión; y partiendo luego de Norte á Sud, utili-zarán un callejón de 6 varas de ancho, de la “Merced”, *590orillado al Oeste, por las piezas de cañas de la “Moca” y “Vieja María”, y al Este, por los pastos de la “Moca”, de la propia hacienda, cuyo paso servirá para peones, caba-llerías y carretas, hasta los dichos terrenos de “Manfre-do.”
Esta servidumbre (ó derecho de paso) será en benefi-cio exclusivo de los hermanos Gual y sus sucesores legíti-mos, mientras sean dueños de la “Reunión”,- pues desde el momento, dice la escritura, en que la finca pase á domi-nio de un tercero, cesará la servidumbre, quedando los Sa-bater en aptitud de prohibir el paso por su hacienda. ’ ’
Dicho contrato se celebró ante un Notario y lleva fecha 20 de Mayo de 1886, pero nunca fue inscrito en el Regis-tro de la Propiedad.
En 1891 los apelantes compraron á los hermanos Gual y Silven la citada finca dominante que se expresa en la es-critura. El apelado entabló la demanda como represen-tante de su esposa, cuyo padre adquirió lá citada finca sir-viente en una subasta efectuada en un procedimiento eje-cutorio contra los hermanos McCormick, que conpraron á los hermanos Sabater, que también se expresa en la escri-tura. ' '
Los apelantes sostienen que la servidumbre de que se hace mérito en la escritura es un derecho de paso de nece-sidad. Como quiera que la prueba, ya por casualidad ó ya por otro motivo, no fué elevada con los autos, es im-posible que nosotros resolvamos esa cuestión á favor de los apelantes, aunque fuesen correctas sus alegaciones. Resultan, sin embargo, fuertes indicaciones' de las decla-raciones del Tribunal (contra las cuales no hay disen-ción) que dicho Tribunal no incurrió en error al declarar que no se había probado la necesidad del derecho de paso. Además, estamos de acuerdo con el tribunal que los ape-lantes debían haber defendido el derecho alegado en otro procedimiento, de acuerdo con lo dispuesto por la Ley. Aféase el art. 564 del antiguo Código Civil.
*591También sostienen los apelantes que la servidumbre que reclaman, aunque de carácter discontinua, podría ad-quirirse por prescripción. Dichos apelantes alegan que en esta clase de servidumbre, siendo discontinua y apa-rente, no es necesario probar el título, sino demostrar que se ha usado desde tiempo inmemorial. Con respecto á es-ta segunda alegación, la prueba presentada en esta Corte es también totalmente defectuosa. Los apelantes, como único recurso, se fundan en los' resultandos de la Corte inferior y el voto particular del Juez Richmond; pero es evidente que éste no trató de dar valor alguno á la decla-ración del testigo que declaró que él había oido á su padre decir que el derecho de paso había existido siempre. La Corte declaró que había prueba al efecto que el uso había existido durante algunos cuarenta años, y como esto es el período mayor que puede considerarse probado, no encon-tramos error alguno en la declaración de la Corte en el noveno considerando, que la prescripción no había sido demostrada, siendo necesario un período mayor de acuer-do con las sentencias de la Corte Suprema de España.
Supongamos que con inclusión del período que los pro-pios apelantes estaban en posesión del predio dominante, hubiesen demostrado que los callejones habían sido usa-dos durante un período mayor que el necesario para la prescripción. No obstante, las leyes de inscripción, como la Ley Hipotecaria, son para el beneficio de aquellas per-sonas que inscriben sus títulos, entre las cuales hubiesen estado comprendidos los apelantes si hubieran hecho lo necesario para establecer y probar su derecho de servi-dumbre. , Sin embargo, como quiera que su reclamación dependía de un particular no comprendido en la Ley Hi-potecaria, ésta no puede gobernar el efecto que debe darse al contrato de 1886.
El contrato íué celebrado por los dueños predecesores de los hermanos Amorós y éstos están obligados al cum-plimiento del mismo. Los apelantes estaban en el mismo *592deber de inscribir su derecho de prescripción que el de incribir el contrato. Suponiendo que cada uno de ellos to-mó posesión sin tener conocimiento de la reclamación del otro, tanto derecho tiene el ajoelado para ser considerado como tercero, como lo tienen los apelantes.
Nosotros no estamos de acuerdo con la alegación de los apelantes que1 el contrato sea un mero modus uivendi. Ad-mitiendo eso, parece que entonces sería necesario probar el derecbo.de prescripción, según originó en 1886. Puesto que los testigos declararon unos catorce años más tarde,-.igual número.de años había de rebajarse de su edad lo mis-mo que de sus cálculos, con la correspondiente disminu-ción en la fuerza de la alegación de los apelantes con res-pecto al derecho de prescripción.
No encontramos nada en los autos que. justifique las re-clamaciones de los apelantes, ni razón alguna para alte-rar el montante de los daños 3^ perjuicios expresados en la sentencia de la Corte de Distrito, cuya sentencia debe confirmarse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones Aso-ciados, Hernández, Pi güeras 3^ MacLeaiy.